831 F.2d 290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clifford BYRD, Sr., Petitioner--Appellant,v.O. Ivan WHITE, Warden, the United States Attorney General,Agents for State of North Carolina (GuilfordCounty), Attorney General of NorthCarolina, Respondents--Appellees.
No. 87-7087.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1987.Decided:  Sept. 28, 1987.

Henry Clifford Byrd, Sr., appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
M.D.N.C.
DISMISSED.
Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CA-86-310-G).
Before K.K. HALL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing habeas corpus relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, dispense with oral argument and dismiss the appeal based on the reasoning of the district court.  Byrd v. White, C/A No. 86-310-G (M.D.N.C., March 6, 1987).


2
DISMISSED.